Citation Nr: 1736469	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the Veteran's appeal in an August 2014 decision, in order to provide the Veteran with a new VA examination to assess whether his acquired psychiatric disability was causally related to his active duty service.  The appeal has returned to the Board for adjudication. 


FINDINGS OF FACT

1.  The preponderance of evidence of record is against a finding that the Veteran has a diagnosis of PTSD that conforms with DSM criteria during the period on appeal.

2.  An acquired psychiatric disorder, other than PTSD, is not shown to be causally or etiologically related to service, or to have been aggravated by service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  By correspondence dated April 2010, VA notified the Veteran of the information required to substantiate his claim of entitlement to service connection for an acquired psychiatric disability.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records, his VA medical records, and private treatment records.  

VA afforded the Veteran VA examinations in June 2010, March 2011, and October 2014 (with a February 2015 addendum opinion), to determine whether his acquired psychiatric disability, to include PTSD and depressive disorder, was related to his service.  In its August 2014 remand, the Board found the June 2010 and March 2011 examinations inadequate for the purpose of assessing the Veteran's acquired psychiatric disability, and ordered a new examination.  With the addition of the October 2014 VA examination, and its February 2015 addendum, the Board finds that the record now contains reports that are adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board also finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to these claims is required.


II.  Legal Criteria

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for an acquired psychiatric disability requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The DSM-IV criteria for a diagnosis of PTSD include: (A) exposure to a traumatic event; (B) the traumatic event is persistently experienced in one or more ways; (C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; (D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; (E) the duration of the disturbance must be more than one month; and (F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  As the Veteran's claim was pending before the Board prior to August 4, 2014, the Veteran's claim will be addressed under the criteria listed in the DSM-IV.


III.  Facts.

A March 1975 Report of Medical History upon separation indicates the Veteran denied depression or excess worry, nervous trouble, frequent trouble sleeping, and "psychosis."  A September 1975 Report of Medical Examination upon separation notes the Veteran as displaying normal psychiatric presentation, and assigned the Veteran a rating of "1," to indicate that he displayed a high level of medical fitness in the neuropsychiatric category. 

A July 2005 VA treatment record indicates that the Veteran denied anxiety, depression, hopelessness, and "PTSD issues." 

January 2009 VA treatment records indicate that the Veteran suffered from depression and insomnia, and that a PTSD screening test administered to the Veteran was positive for symptoms of PTSD.  A mental health treatment note recorded that same month indicates that the Veteran had not previously sought treatment for "his [symptoms] of depression or PTSD."  This treatment note reveals that the Veteran reported experiencing feelings of depression and hopelessness during the previous year, and that he was treated for colon cancer in 2007.  The Veteran also endorsed low self-esteem, poor concentration, and stated that he angered easily.  He denied nightmares, but related sleeping only one to three hours per night.  Under a heading titled "Patient meets DSM-IV criteria for PTSD," the medical provider responsible for the mental health treatment note recorded "Combat trauma," and "Needs further assessment[.]"  The note reported "PTSD" and "[d]epression due to general medical condition," under the heading "INITIAL DSM-IV DIAGNOSIS."  This treatment record also noted that the Veteran endorsed "mild [symptoms] of PTSD: intrusive re-experiencing, avoidance, and hyperarousal.  Most notably he startles easily, and has become short tempered and irritable.  Has flashback[s] without and adrenergic [symptoms].  Denies panic attacks or anxiety."  The Veteran was prescribed medication for "depression and [symptoms] of PTSD."

A February 2009 VA treatment record indicates that the Veteran did not suffer from symptoms of PTSD, and that he denied depression while taking prescribed medication. 

July 2009 VA treatment records reveal that the Veteran displayed "symptomatic" PTSD, with depression (also described as major depressive disorder) attributed to non-service connected medical issues.  The Veteran reported irritability, lack of focus, anxiousness, lack of sleep, hypervigilance, nightmares, flashbacks, and isolative behavior.  These treatment records also indicate that the Veteran was prescribed medication to treat nightmares attributed to PTSD.  The Veteran reported similar symptoms in August 2009, with improvement on medication.  
An October 2009 VA treatment record indicates that the Veteran reported improved mood, "good sleep," and reduced nightmares on medication.  The Veteran also reported reduced hypervigilance, flashbacks, and other symptoms attributed to PTSD.  A February 2010 VA treatment record noted similar reports. 

In May 2010, VA conceded that the Veteran suffered from an in-service stressor. 

In June 2010, VA provided the Veteran with a VA examination to determine whether he suffered from an acquired psychiatric disability as a result of his service.  A corresponding examination report noted that the Veteran did "endorse some mild post-traumatic stress disorder symptoms[,] but did not note any sort of problems on-the-job or social difficulties."  The report added, "In spite of this, he was diagnosed with post-traumatic stress disorder as well as depression secondary to a general medical condition."  On examination, the Veteran "did not mention many post-traumatic stress disorder specific symptoms[,] but does describe more general symptoms of depression and sleep disturbance associated with his leg pain and irritation."  The examiner responsible for the report also noted that the Veteran did "not describe significant social or occupational dysfunction in relation to his claimed post-traumatic stress disorder symptoms."  The examiner opined that the Veteran did "meet exposure criteria for post-traumatic stress disorder[,]" but added "[w]hile he does report some mild post-traumatic stress disorder symptoms, he does not describe the full criteria for [a] post-traumatic stress disorder diagnosis and again does not show sufficient impairment to warrant such a diagnosis."  The examination report notes the Veteran as suffering from a depressive disorder not related to his service.

In his September 2010 notice of disagreement with the RO's decision to deny the Veteran service connection for an acquired psychiatric disability, the Veteran described attempts to seek medical attention for his acquired psychiatric disability during his service in Vietnam, and described a July 2010 incident that involved the Veteran racing to the alley behind his home, armed with a gun, in response to "kids in the alley shooting off fireworks in a trash can."  The Veteran wrote that he felt as if he were "in a war zone all over again."
VA provided the Veteran with an examination in March 2011 to again determine whether the Veteran suffered from an acquired psychiatric disability as a result of his service.  A corresponding report described the Veteran's social, occupational, and medical history.  During the examination, on a scale of zero to ten, the Veteran rated his depression and anxiety as three.  A PTSD assessment revealed that while the Veteran met the DSM-IV stressor criterion, he did not "meet sufficient criteria for PTSD symptoms."  The examiner responsible for this report noted that the Veteran reported "difficulty falling or staying asleep," and "irritability or outburst of anger."  The examiner opined that the Veteran only met the criteria for depressive disorder, unrelated to his military service, and that his symptoms were not "severe enough to interfere with [his] occupational and social functioning."

In his May 2011 formal appeal (VA Form 9) the Veteran described experiencing depression, chronic fatigue, difficulty concentrating, sleeplessness, anger, fear, and flashbacks, during his service in Vietnam.  The Veteran's statement implies that he continued to experience symptoms, including nightmares and flashbacks, following his service.  The Veteran also appeared to state that he suffered from major depression, phobias, and schizophrenia.  The Veteran added that his acquired psychiatric disability manifested in road rage. 

June 2014 VA Treatment records indicate that a PTSD screening test administered to the Veteran was negative for symptoms of PTSD, and that the Veteran ceased taking medicine prescribed to treat his mood and nightmares in or about 2012.

In August 2014, the Board remanded the Veteran's appeal for, among other things, a new examination.

As part of an October 2014 VA examination to determine whether the Veteran suffered from an acquired psychiatric disability as a result of his service, the examiner opined that the Veteran's acquired psychiatric disability was less likely than not a result of his service.  The examiner also stated that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis, that the PTSD diagnosis contained in the Veteran's VA treatment records was not based on "a full accounting of PTSD symptoms and . . . not fully supported by medical evidence," and that the Veteran's major depressive disorder was not a result of his service.  The examiner added that the January 2009 mental health note did not "fully develop the basis for a PTSD diagnosis," and that the Veteran did not suffer from "occupational or social impairment due to mental illness."  

In a February 2015 addendum opinion, the examiner added "the Veteran has met criterion A for exposure to a traumatic event.  However there is no indication that he has ever met [the] full criteria for PTSD.  The clinical records provide a diagnosis of PTSD without full delineation of symptom criterion ever having [been] met."  The examiner also noted that, according to the DSM-IV, "several factors (severity, duration and proximity to the event) affect the likelihood of any one individual developing PTSD.  Protective factors also influence whether any one individual develops full criteria for PTSD.  These include social supports, family history, childhood experiences, personality variables and pre-existing mental disorders. . . .  Per the Veteran's self-report[,] he has a stable and supportive family and social group through his church.  He has [long-term] (30 years) stable employment at the US Postal Service with no occupational impairment."

Recent VA treatment records continue to note PTSD and depression under the Veteran's list of ailments, described as "stable on no meds."

A July 2017 statement from the Veteran's wife notes that the Veteran has suffered from episodes of sudden anger since in or about when she met the Veteran in 1976.  The Veteran's wife added that the Veteran "does not like to be around people," that it is "rare for [the Veteran] to show interest in anything and has often seemed sad and disillusioned," and that she has known the Veteran to experience nightmares since they first began living together (described as constant groaning and thrashing about during sleep).  The Veteran's wife concluded, "my husband's emotional difficulties existed long before he had any problems with his physical health." 





IV.  Analysis

It appears that the Veteran has been diagnosed with two psychiatric disorders during the period on appeal: PTSD and depressive disorder.  The issue of entitlement to service connection for an acquired psychiatric disability is twofold: (1) whether the Veteran's diagnosis of PTSD has met the criteria listed in the DSM-IV during the period on appeal; and (2) whether the Veteran's major depressive disorder is casually related to his service.  See 80 Fed. Reg. 53, 14308 (March 19, 2015); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board begins its analysis of the Veteran's claim with a discussion of the requirements of entitlement to service connection for PTSD.  Under 38 U.S.C.A. § 4.125, the diagnosis of a mental disorder must conform to, in this case, the DSM-IV.  The preponderance of the evidence, including the October 2014 VA examination and February 2015 addendum opinion, does not show that the Veteran's previous diagnosis of PTSD met the criteria listed in the DSM-IV.  

While the Veteran has received previous diagnoses of PTSD, the October 2014 examination, with addendum, reveals that the treatment providers responsible for the initial diagnosis of PTSD did not adequately discuss the Veteran's PTSD in relation to the requisite diagnostic criteria.  A PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable DSM-IV criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The October 2014 examination report discussed the elements required for a diagnosis of PTSD and opined that the Veteran did not suffer from PTSD.  The report produced as part of the October 2014 VA examination, afforded in order to substantiate a diagnosis of PTSD, also indicates that the Veteran's VA treatment records do not contain adequate medical support for such a diagnosis.  This examination report, with its February 2015 addendum, provides persuasive evidence that the Veteran's initial diagnosis of PTSD did not conform to the requisite criteria.  This finding is supported by the January 2009 mental health treatment note, which indicates that the Veteran's diagnosis of PTSD needed "further assessment."
The record notes the Veteran as reporting a range of symptoms attributed to PTSD during the period on appeal, including irritability, outburst of anger, lack of focus, anxiousness, lack of sleep, hypervigilance, nightmares, flashbacks, and isolative behavior, but a key element for a diagnosis of PTSD requires that these symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  As reflected in the October 2014 examination and the Veteran's treatment records, the medical evidence of record does not indicate that the Veteran's symptoms, frequently described as "mild," have produced clinically significant distress or impairment.  

The record also suggests that the Veteran's depressive disorder is not related to his service.  Specifically, the October 2014 VA examination, with its February 2015 addendum, opined that the Veteran's depressive disorder was "most likely associated to post military health related issues and not to his military career or events associated with his military career."  Numerous VA treatment records, which describe the Veteran as suffering from depression as a result of "general" medical issues, support this finding.  The Board also notes that the Veteran does not currently have any service-connected disabilities.  

The Board has reviewed the lay statements of record, including statements discussing the Veteran's symptoms, but finds these statements less probative than the evidence contained in the October 2014 examination and February 2015 addendum.  As stated, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation, but a lay person generally lacks the medical training and expertise necessary to assess complex medical disorders (such as PTSD and depressive disorder) or to opine as to the cause of those kinds of disorders.  The Veteran's symptoms are of record and the October 2014 examination has opined that these symptoms did not rise to a level that would warrant a diagnosis of PTSD.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is weighs against a grant of entitlement to service connection.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder, is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


